17 A.3d 319 (2011)
GLENN O. HAWBAKER, INC., Daniel R. Hawbaker, Michael D. Hawbaker, New Enterprise Stone & Lime Co., Inc., James Van Buren, Poole Anderson Construction, Stephanie Schmidt, the Farfield Company, Dennis Pierce, Zartman Construction, Inc., David Zartman, Stone Valley Construction, Inc., Marie Porter DeVinney, RNR Construction, Nancy Givins, American Infrastructure, Inc., Ross Myers, James Craft and Son, Inc., James L. Craft, Howard Organization, Inc., Joseph Graham, Westmoreland Electric, Inc., Keith Impink, George J. Construction, Jeff Lawrence, Associated Builders and Contractors, Inc., Keystone Chapter, Associated Builders and Contractors, Inc., Central Pennsylvania Chapter, Associated Builders and Contractors, Inc. of Western Pennsylvania, Associated Builders and Contractors, Inc. of Southeastern Pennsylvania, Associated Builders and Contractors, Eastern Pennsylvania Chapter, Craig L. Taylor, James K. Madden, Jr., Michael D. Claar, Glenn F. Knavel, John J. Berkheimer, Scott L. Scriber, Matthew E. Hoffman, Brandon Snider, James Brooks, Vanessa Cantolina and Barry Biggans, Appellants
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF GENERAL SERVICES, James P. Creedon, Individually and in his Capacity as Secretary of Department of General Services, Anne Rung, Individually and in her Capacity *320 as Deputy Secretary of Administration, Department of General Services, Elizabeth A. O'Reilly, Individually and in her Capacity as Deputy Secretary for Public Works, Department of General Services, Diane Hallett, Individually and in her Capacity as RFP Contract Officer, for the Department of General Services and Commonwealth of Pennsylvania, Department of Corrections, Appellees
Building and Construction Trades Council of Philadelphia, Intervenor.
111 MAP 2009.
Supreme Court of Pennsylvania.
January 18, 2011.

ORDER
PER CURIAM.
AND NOW, this 18th day of January, 2011, the Order of the Commonwealth Court is hereby AFFIRMED. Additionally, we hereby deny Appellee Department of General Services' ancillary Application for Leave to File Post-Submission Communication.
Chief Justice CASTILLE and Justice SAYLOR dissent in favor of oral argument and resolution by opinion.